Exhibit 10.1
EXECUTION COPY
AMENDMENT TO CREDIT AGREEMENT, WAIVER AND COLLATERAL AGENT CONSENT
This AMENDMENT TO CREDIT AGREEMENT, WAIVER AND COLLATERAL AGENT CONSENT (this
“Agreement”), dated as of July 21, 2010, among RENTECH ENERGY MIDWEST
CORPORATION, a Delaware corporation (“Borrower”), RENTECH, INC., a Colorado
corporation (“Holdings”), the Subsidiary Guarantors, the Lenders party hereto,
and the Collateral Agent (as defined below) is entered into in connection with
the Credit Agreement referred to in the first recital below.
RECITALS
WHEREAS, Borrower and Holdings are parties to that certain Credit Agreement,
dated as of January 29, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement), among Borrower, Holdings,
the banks, financial institutions and other entities party to the Credit
Agreement as lenders (the “Lenders”), Credit Suisse AG, Cayman Islands Branch,
as administrative agent and as collateral agent (in such capacity, the
“Collateral Agent”);
WHEREAS, Borrower has requested that the Required Lenders amend and waive
certain provisions of the Credit Agreement as set forth more fully in this
Agreement; and
WHEREAS, the Required Lenders have agreed to such amendments and waivers under
the Credit Agreement, subject to the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
Section 1. Amendments to Credit Agreement.
(a) Amendment of Section 1.01 of Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended by deleting the definitions of “Excess Cash Flow”,
“Incremental Loan Amount” and “Payment Premium” in their entirety therefrom and
substituting in lieu thereof the following new definitions:
““Excess Cash Flow” shall mean, for any fiscal year of the Borrower (or, in the
case of the fiscal year ended September 30, 2010, the portion thereof commencing
on the Closing Date and ending on September 30, 2010), the excess of:
(a) the sum, without duplication, of
(i) Consolidated Net Income for such fiscal year;
(ii) all amounts attributable to depreciation and amortization of the Borrower
and its subsidiaries for such fiscal year;

 

 



--------------------------------------------------------------------------------



 



(iii) non-cash charges, expenses or losses (including any non-cash interest
expense) of the Borrower and its subsidiaries for such fiscal year to the extent
deducted from Consolidated Net Income for such fiscal year and added to net
income in the statement of cash flows for such fiscal year in accordance with
GAAP;
(iv) decreases in Non-Cash Working Capital for such fiscal year; and
(v) solely with respect to the Borrower’s fiscal year ended September 30, 2010,
cash payments received by the Borrower and its subsidiaries following the end of
such fiscal year pursuant to prepaid sales contracts between the Borrower or the
applicable subsidiary, on the one hand, and a third party that is not an
Affiliate of the Borrower or any of its subsidiaries, on the other hand, entered
into during such fiscal year in the ordinary course of business; provided that,
with respect to any such sales contract, (A) each cash payment received by the
Borrower or its subsidiary, as the case may be, thereunder is received by the
Borrower or the applicable subsidiary, as the case may be, within 60 days
following the end of such fiscal year, (B) the cash received by the Borrower or
the applicable subsidiary, as the case may be, is in respect of goods sold with
planned delivery to such third party within the first fiscal quarter of the
Borrower following the end of such fiscal year, and (C) any such goods are not
subject to consignment or other similar arrangement; over
(b) the sum, without duplication, of
(i) Capital Expenditures made by the Borrower and its subsidiaries in accordance
with Section 6.10 during such fiscal year, except to the extent financed with
the proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated Net
Income;
(ii) scheduled amortization payments of Loans pursuant to Section 2.08(a) made
during such fiscal year and paid in cash;
(iii) permanent repayments during such fiscal year in respect of Indebtedness
(other than the Loans) and other long-term liabilities of the Borrower and its
subsidiaries, in each case paid in cash during such fiscal year, (A) except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated Net Income, and (B) only to the extent that the
Indebtedness and other liabilities so repaid by their terms cannot be
reborrowed, reincurred or redrawn and such payments do not occur in connection
with a refinancing of all or any portion of such Indebtedness or other
obligations;
(iv) non-cash gains (including any non-cash interest income) of the Borrower and
its subsidiaries for such fiscal year to the extent added to Consolidated Net
Income for such fiscal year and deducted from net income in the statement of
cash flows for such fiscal year in accordance with GAAP;
(v) increases in Non-Cash Working Capital for such fiscal year; and
(vi) solely with respect to the Borrower’s fiscal year ended September 30, 2011,
any cash payments received by the Borrower or any of its subsidiaries during the
Borrower’s fiscal year ended September 30, 2011 that are included in the
calculation of Excess Cash Flow for the Borrower’s fiscal year ended
September 30, 2010 pursuant to clause (a)(v) above of this definition.”

 

2



--------------------------------------------------------------------------------



 



““Incremental Loan Amount” shall mean, at any time, the excess, if any, of (a)
$35,000,000 over (b) the aggregate amount of all Incremental Loan Commitments
established prior to such time pursuant to Section 2.21.”
““Payment Premium” shall mean at any time with respect to any Loan being prepaid
in whole or in part pursuant to Section 2.09 during any of the periods set forth
below an amount equal to the percentage set forth opposite such period of the
aggregate principal amount of such Loan being prepaid at such time:

          Period   Percentage  
July 23, 2011 to and including July 22, 2012
    4.00 %
July 23, 2012 to and including July 22, 2013
    3.00 %
July 23, 2013 to and including July 22, 2014
    1.00 %
Thereafter
    0.00 %”

(b) Amendment of Section 1.01 of Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended by inserting in appropriate alphabetical order the
following new definitions:
““First Amendment and Consent” shall mean the Amendment to Credit Agreement,
Waiver and Collateral Agent Consent, dated as of July 21, 2010, among Holdings,
the Borrower, the Subsidiary Guarantors, the Lenders party thereto, and the
Collateral Agent.”
““First Incremental Loan Assumption Agreement” shall mean the Incremental Loan
Assumption Agreement, dated as of July 21, 2010, among Holdings, the Borrower,
the Subsidiary Guarantors, the Incremental Lenders party thereto, and the
Administrative Agent.”
““July 2010 Prepayment” shall have the meaning given to such term in Section 5
of the First Amendment and Consent.”
(c) Amendment of Section 2.09(a) of Credit Agreement. Clause (ii) of the proviso
to Section 2.09(a) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and substituting in lieu thereof the following:
“(ii) no voluntary prepayment of any Loans (other than the July 2010 Prepayment)
shall be permitted prior to July 22, 2011.”
(d) Amendment of Section 2.21 of Credit Agreement. Section 2.21 of the Credit
Agreement is hereby amended by inserting the following new Section 2.21(e) at
the end thereof:

 

3



--------------------------------------------------------------------------------



 



“(e) Notwithstanding anything to the contrary in this Agreement or otherwise,
the Borrower shall deliver a written notice to the Administrative Agent and the
Lenders at least 30 days prior to the Incremental Loan Closing Date for any
issuance of Incremental Loans (whether Loans or Other Loans); provided that no
such notice shall be required under this Section 2.21(e) with respect to the
Other Loans to be made pursuant to the First Incremental Loan Assumption
Agreement.”
(e) Amendment of Article V of Credit Agreement. Article V of the Credit
Agreement is hereby amended by adding the following new Section 5.17 to the end
thereof:
“SECTION 5.17 Urea Ammonium Nitrate Volume Contracts. The Borrower shall use
commercially reasonable efforts to enter into contracts prior to September 23,
2010 for volumes of Urea Ammonium Nitrate targeted to at least 75% of the
planned production capacity of the Borrower for the first fiscal quarter ending
December 31, 2010 with planned delivery in the fiscal quarter ending
December 31, 2010.”
(f) Amendment of Article VII of Credit Agreement. Clause (d) of Article VII of
the Credit Agreement is hereby amended by deleting such clause in its entirety
and substituting the following new clause in lieu thereof:
“(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary Guarantor of any covenant, condition or agreement
contained in Section 5.01(a), 5.02, 5.05, 5.08, 5.16, 5.17 or in Article VI;”
(g) Amendment of Section 6.11 of Credit Agreement. Section 6.11 of the Credit
Agreement is hereby amended by deleting such section in its entirety and
substituting the following new Section 6.11 in lieu thereof:
“SECTION 6.11 Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio of the Borrower and its subsidiaries for any period of four
consecutive fiscal quarters, in each case taken as one accounting period, as of
the last day of any fiscal quarter ending on the date set forth below to be less
than the ratio set forth opposite such date below:

          Date   Ratio  
March 31, 2010
    3.15 to 1.00  
June 30, 2010
    3.15 to 1.00  
September 30, 2010
    2.60 to 1.00  
December 31, 2010
    3.00 to 1.00  
March 31, 2011
    3.40 to 1.00  
June 30, 2011
    3.80 to 1.00  
September 30, 2011
    4.50 to 1.00  
December 31, 2011
    5.00 to 1.00  
March 31, 2012
    5.20 to 1.00  
June 30, 2012
    5.70 to 1.00  
September 30, 2012
    6.00 to 1.00  
December 31, 2012
    6.00 to 1.00  
March 31, 2013
    6.00 to 1.00  
June 30, 2013
    6.00 to 1.00  
September 30, 2013
    6.00 to 1.00  
December 31, 2013
    6.00 to 1.00  
March 31, 2014
    6.00 to 1.00  
June 30, 2014
    6.00 to 1.00  

 

4



--------------------------------------------------------------------------------



 



(h) Amendment of Section 6.12 of Credit Agreement. Section 6.12 of the Credit
Agreement is hereby amended by deleting such section in its entirety and
substituting the following new Section 6.12 in lieu thereof:
“SECTION 6.12 Maximum Leverage Ratio. Permit the Leverage Ratio of the Borrower
and its subsidiaries as of the last day of the period of four consecutive fiscal
quarters ending on the date set forth below to be greater than the ratio set
forth opposite such date below:

          Date   Ratio    
March 31, 2010
    2.45 to 1.00  
June 30, 2010
    2.45 to 1.00  
September 30, 2010
    2.90 to 1.00  
December 31, 2010
    2.10 to 1.00  
March 31, 2011
    1.80 to 1.00  
June 30, 2011
    1.70 to 1.00  
September 30, 2011
    1.50 to 1.00  
December 31, 2011
    1.20 to 1.00  
March 31, 2012
    1.20 to 1.00  
June 30, 2012
    1.10 to 1.00  
September 30, 2012
    1.10 to 1.00  
December 31, 2012
    1.00 to 1.00  
March 31, 2013
    1.00 to 1.00  
June 30, 2013
    1.00 to 1.00  
September 30, 2013
    1.00 to 1.00  
December 31, 2013
    1.00 to 1.00  
March 31, 2014
    1.00 to 1.00  
June 30, 2014
    1.00 to 1.00  

(i) Amendment of Section 9.08 of Credit Agreement. Section 9.08(b) of the Credit
Agreement is hereby amended by deleting from the first line thereof the phrase
“Neither this Agreement nor any provision hereof” in its entirety and
substituting the phrase “Neither this Agreement nor any other Loan Document nor
any provision hereof or thereof” in lieu thereof.
(j) Amendment of Section 9.20 of Credit Agreement. Section 9.20 of the Credit
Agreement is hereby amended by inserting at the end thereof the following new
sentence:
“EACH OTHER LOAN MADE BY AN INCREMENTAL LENDER HEREUNDER ON THE INCREMENTAL LOAN
CLOSING DATE PURSUANT TO, AND AS DEFINED IN, THE FIRST INCREMENTAL LOAN
ASSUMPTION AGREEMENT WAS SUBJECT TO AN ORIGINAL ISSUE DISCOUNT SUCH THAT SUCH
OTHER LOAN RESULTED IN AGGREGATE PROCEEDS TO THE BORROWER IN AN AMOUNT EQUAL TO
94.0% OF SUCH INCREMENTAL LENDER’S INCREMENTAL LOAN COMMITMENT (AS SET FORTH IN
THE FIRST INCREMENTAL LOAN ASSUMPTION AGREEMENT).”

 

5



--------------------------------------------------------------------------------



 



Section 2. [Reserved].
Section 3. Release of Collateral. The Collateral Agent (with the approval of the
Lenders) hereby agrees, upon the effective date of this Agreement, to execute
and deliver a Partial Release of Mortgage, in form and substance reasonably
satisfactory to the Collateral Agent, and thereby release the lien of the
Borrower Mortgage on that portion of the Mortgaged Property identified on
Schedule 1.01(c) to the Credit Agreement as “5005 North Sand Ridge Road, East
Dubuque, IL 61025,” and more particularly described as Parcel 9 on Exhibit A to
the Borrower Mortgage; provided that, upon the disposition by the Borrower of
the such portion of the Mortgaged Property, the proceeds thereof shall
constitute Collateral.
Section 4. Waivers of Credit Agreement.
(a) Waivers of Section 2.09 of Credit Agreement. Solely with respect to the
Other Loans to be made pursuant to the First Incremental Loan Assumption
Agreement, the Lenders hereby waive compliance with the requirements contained
in Sections 2.09(a) and 2.09(c) of the Credit Agreement that Borrower deliver a
notice of prepayment with respect to the July 2010 Prepayment (as defined
below).
(b) Waiver of Section 2.21(a) of Credit Agreement. Solely with respect to the
Other Loans to be made pursuant to the First Incremental Loan Assumption
Agreement, the Lenders hereby waive compliance with the requirements of
Section 2.21(a) of the Credit Agreement; provided that the information otherwise
required to be delivered pursuant to such Section 2.21(a) is set forth in the
First Incremental Loan Assumption Agreement.
(c) Waiver of Section 2.21(b) of Credit Agreement. Solely with respect to the
Other Loans to be made pursuant to the First Incremental Loan Assumption
Agreement, the Lenders hereby waive compliance with the requirements of clause
(iii) of the fourth sentence of Section 2.21(b) of the Credit Agreement.
(d) Waivers of Section 2.21(c) of Credit Agreement. Solely with respect to the
Other Loans to be made pursuant to the First Incremental Loan Assumption
Agreement, the Lenders hereby waive compliance with the requirements of clauses
(v) and (vi) of Section 2.21(c) of the Credit Agreement.
Section 5. Conditions Precedent. This Agreement shall become effective upon
satisfaction of each of the following conditions precedent; provided that
Sections 6, 11 and 14 hereof shall be effective upon the execution and delivery
of this Agreement by the parties hereto:
(a) The Collateral Agent shall have received a copy of this Agreement duly
executed and delivered by each of the Collateral Agent, Borrower, Holdings, the
Subsidiary Guarantors and the Required Lenders.
(b) The Administrative Agent shall have received a copy of the Incremental Loan
Assumption Agreement, dated as of the date of this Agreement, among Holdings,
Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Incremental Lenders party thereto (the “First Incremental Loan Assumption
Agreement”), duly executed and delivered by each of the parties thereto and,
concurrently with the effectiveness of this Agreement, the First Incremental
Loan Assumption Agreement shall be in full force and effect.

 

6



--------------------------------------------------------------------------------



 



(c) Each of (i) the conditions set forth in Section 3 of Annex I to the First
Incremental Loan Assumption Agreement, and (ii) after giving effect to the
waivers contained in Section 4 above, the requirements of Section 2.21 of the
Credit Agreement required to be satisfied by the Loan Parties, in each case
shall have been satisfied.
(d) The representations and warranties contained herein shall be true and
correct in all respects as of the date hereof.
(e) No Default or Event of Default shall have occurred and be continuing as of
the date hereof.
(f) [Reserved].
(g) [Reserved].
(h) Credit Suisse shall have received all fees and other amounts due and payable
on or prior to the effective date of this Agreement pursuant to the Work Fee
Letter, dated July 20, 2010, by and among the Borrower, Holdings and Credit
Suisse AG, Cayman Islands Branch.
(i) Borrower shall have made a voluntary prepayment of Loans under Section 2.09
of the Credit Agreement in an aggregate principal amount of $15,000,000 (the
“July 2010 Prepayment”), together with accrued and unpaid interest on the
principal amount of the Loans paid to but excluding the date of such payment.
Section 6. Borrower Direction. Pursuant to Section 2.09(b) of the Credit
Agreement, Borrower hereby irrevocably directs that the July 2010 Prepayment
shall be applied (and the July 2010 Prepayment shall, in fact, be applied) prior
to the effectiveness of this Agreement pro rata between the Loans against the
remaining scheduled installments of principal due in respect of the Loans under,
and in compliance with, Section 2.08(a)(i) of the Credit Agreement.
Section 7. Conditions Subsequent. On the Incremental Loan Closing Date (as
defined in the First Incremental Loan Assumption Agreement), Borrower shall
borrow the Other Loans in accordance with the Incremental Loan Commitment
Request (as defined in the First Incremental Loan Assumption Agreement). Failure
to comply with this Section 7 shall constitute an Event of Default.
Section 8. Representations and Warranties. Each of Holdings and Borrower hereby
represents and warrants, jointly and severally, to the Collateral Agent and the
Lenders that, as of the date hereof, (a) all representations and warranties set
forth in the Credit Agreement and in each other Loan Document are true and
correct in all material respects as if made again on and as of the date hereof
(except those, if any, which by their terms expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date), (b) no Default or
Event of Default has occurred and is continuing, and (c) the Credit Agreement
and all other Loan Documents are and remain legal, valid, binding and
enforceable obligations of the Loan Parties in accordance with the terms thereof
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

7



--------------------------------------------------------------------------------



 



Section 9. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any other Loan Document shall survive
the execution and delivery of this Agreement, and no investigation by the
Collateral Agent, any Lender or any other Person shall affect such
representations or warranties, or the right of the Collateral Agent and the
Secured Parties to rely upon them.
Section 10. Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement, whether
direct or indirect, shall mean a reference to the Credit Agreement as amended
hereby. This Agreement shall constitute a Loan Document under the Credit
Agreement.
Section 11. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
Section 12. Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 13. Limited Effect. This Agreement relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies any Agent or Lender may have under the Credit Agreement or under any
other Loan Document, and shall not be considered to create a course of dealing
or to otherwise obligate in any respect any Agent or Lender to execute similar
or other amendments or consents under the same or similar or other circumstances
in the future.
Section 14. Payment of Legal Fees. Borrower and Holdings shall, jointly and
severally, pay all invoiced fees, charges and disbursements of Proskauer Rose
LLP incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement, and the consummation of the transactions
contemplated hereby.
Section 15. Waiver of Defenses. Without limiting the generality of any other
provision in any other Loan Document or otherwise, each of Borrower and Holdings
hereby waives any suretyship or other defenses that may arise as a result of the
joint and several liability of Borrower and Holdings under this Agreement, and
Section 2.03 of the Guarantee and Collateral Agreement is hereby incorporated
herein by this reference, mutatis mutandis.
Section 16. Ratification by Guarantors. Each Guarantor hereby acknowledges and
agrees that (i) its consent to this Agreement is not required (except, in the
case of Holdings, with respect to Section 1 only), but each Guarantor
nevertheless hereby agrees and consents to this Agreement and to the documents
and agreements referred to herein, (ii) notwithstanding the effectiveness of
this Agreement, such Guarantor’s Guarantee shall remain in full force and effect
without modification thereto, (iii) nothing herein shall in any way limit any of
the terms or provisions of any Guarantor’s Guarantee or any other Loan Document
executed by any Guarantor (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time), all of which are hereby
ratified, confirmed and affirmed in all respects, (iv) no other agreement,
instrument, consent or document shall be required to give effect to this Section
16, and (v) the Borrower, Holdings, the Agents and any Lender may from time

 

8



--------------------------------------------------------------------------------



 



to time enter into any further amendments, modifications, terminations and/or
waivers of any provisions of the Loan Documents without notice to or consent
from any Guarantor (other than, to the extent expressly required under
Section 9.08 of the Credit Agreement, Holdings) and without affecting the
validity or enforceability of any Guarantor’s Guarantee or Collateral or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s Guarantee or Collateral.
[signature pages follow]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement, Waiver and Collateral Agent Consent to be executed by their
respective duly authorized officers, as of the date first above written.

            RENTECH ENERGY MIDWEST CORPORATION
as Borrower
      By:   /s/ Dan J. Cohrs         Dan J. Cohrs        Vice President and
Treasurer        RENTECH, INC.
as Holdings and as Guarantor
      By:   /s/ Dan J. Cohrs         Dan J. Cohrs        Chief Financial Officer
and Executive Vice President     

[Signature Page to Amendment to Credit Agreement, Waiver and Collateral Agent
Consent]

 





--------------------------------------------------------------------------------



 



            RENTECH, INC
RENTECH SILVAGAS LLC
RENTECH DEVELOPMENT CORPORATION
RENTECH SERVICES CORPORATION
SILVAGAS CORPORATION
RENTECH ENERGY TECHNOLOGY CENTER, LLC, each as a Guarantor
      By:   /s/ Dan J. Cohrs         Dan J. Cohrs        Chief Financial Officer
and Executive Vice President     

[Signature Page to Amendment to Credit Agreement, Waiver and Collateral Agent
Consent]

 





--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent
      By:   /s/ Mikhail Faybusovich         Mikhail Faybusovich        Vice
President              By:   /s/ Vipul Dhadda         Vipul Dhadda       
Associate     

[Signature Page to Amendment to Credit Agreement, Waiver and Collateral Agent
Consent]

 





--------------------------------------------------------------------------------



 



            Highbridge Principal Strategies — Senior Loan
Fund II, L.P., as Lender


By: HIGHBRIDGE PRINICIPAL STRATEGIES, LLC, its Investment Manager
      By:   /s/ Michael Patterson         Managing Director               
Highbridge Senior Loan Holdings, L.P., as Lender

By: HIGHBRIDGE PRINCIPAL STRATEGIES, LLC, its Investment Manager
      By:   /s/ Michael Patterson         Managing Director                HB
Onshore Fund, LLC, as Lender

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity
      By:   /s/ Noah Greenhill         Title: Managing Director               
Special Situations Investing Group, Inc., as Lender
      By:   /s/ Robert G. Frahm III         Authorized Signatory             

[Signature Page to Amendment to Credit Agreement, Waiver and Collateral Agent
Consent]

 

